DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 7, 10, 14 and 15 are objected to because of the following informalities:  
These claims reciting “first avoidance holes” should read --avoidance holes--, since no other (i.e., “second”) avoidance holes are claimed. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite, since no clear body is separated from a preamble, and it’s NOT understood which of a stripline cavity structure, an antenna and a reflecting plate is being defined. As such, scope of this claim cannot be ascertained. 
Claims 3-5 and 9 are rejected for depending therefrom. 
Claim 15 reciting “A base station, comprising a base station antenna, wherein the base station antenna comprises: an antenna array with a reflecting plate” is indefinite, since it’s unclear whether the antenna array is in addition to the base station antenna earlier recited. As such, scope of claim 15 cannot be ascertained. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (structure). 

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

1. (Currently Amended) A stripline cavity structure, used for an antenna, wherein the stripline cavity structure comprises: 

a first conductor strip and a second conductor strip; and

;
wherein the stripline cavity structure is set at a side of a reflecting plate of the antenna, and wherein a plurality of avoidance holes are set on the reflecting plate; 
wherein the plurality of avoidance holes are used for the second conductor strip to pass through and to be connected to a first conductor strip, and wherein the first conductor strip is set at another side of the reflecting plate. 

14. (Currently Amended) A base station antenna, comprising: 
an antenna array with a reflecting plate, and a stripline cavity structure, wherein the stripline cavity structure is set at a side of the reflecting plate, and wherein a plurality of 
wherein the stripline cavity structure comprises a second conductor strip; 
wherein the 
wherein the stripline cavity structure further comprises a first ground plate, a second ground plate, and a baffle plate, a first end of the first ground plate is perpendicularly connected to the reflecting plate, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate.  

15. (Currently Amended) A base station antenna comprising: 
an antenna array with a reflecting plate, and a stripline cavity structure, wherein the stripline cavity structure is set at a side of the reflecting plate, and wherein a plurality of 
wherein the stripline cavity structure comprises a second conductor strip; 
wherein the 
wherein the stripline cavity structure further comprises a first ground plate, a second ground plate, and a baffle plate, a first end of the first ground plate is perpendicularly connected to the reflecting plate, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate .

Allowable Subject Matter
Claim 14 is allowed.
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 14 and 15, none of the prior art shows, teaches or fairly suggests the features of wherein the stripline cavity structure comprises a first ground plate, a second ground plate, and a baffle plate, a first end of the first ground plate is perpendicularly connected to the reflecting plate, a first end of the second ground plate is perpendicularly connected to the reflecting plate, one end of the baffle plate is connected to a second end of the first ground plate, and another end of the baffle plate is connected to a second end of the second ground plate.  
Claims 3-5 and 9 depend on claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845